199 F.2d 370
HARTFORD FIRE INSURANCE COMPANY et al., Appellants,v.Frank KOENIG and Peter Koenig, Trading and Doing Business as Koenig Bros., Appellees.
No. 11481.
United States Court of Appeals Sixth Circuit.
October 17, 1952.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Ogden, Galphin & Abell, Louisville, Ky., for appellants.
C. Maxwell Brown, Louisville, Ky., for appellees.
Before HICKS, ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause has been heard on the record and on the briefs and oral arguments of the attorneys for the parties;


2
And it appearing that, for the reasons stated in the opinion of the district judge in overruling a motion for a new trial, no error inhered in the refusal of the district judge to direct the jury to return a verdict for defendants, there being no substantial evidence that the appellees perpetrated any fraud in connection with their claims for fire loss and damage; and that the court properly submitted to the jury under clear and correct instructions the issue in the case concerning the amount justly recoverable by appellees from the appellant insurance companies, and that there was substantial evidence to support the verdict of the jury upon which the judgment was entered;


3
And it appearing further that no error is shown in the conduct of the trial by the District Court, its judgment is affirmed; and it is so ordered.